Ludeling, C. J.
Tbe plaintiff sued tbe defendant on a stated account, and alleged that she bad made a simulated transfer of all her property to J. A. Landry, -with tbe purpose of defrauding her creditors, and be prayed for a writ of attachment, and that J. A. Landry be-garnisheed.
There was judgment in favor of tbe plaintiff for tbe amount of bis-claim and dismissing tbe attachment, and be has appealed.
It is admitted that tbe plaintiff has failed to prove that tbe transfer from defendant to J. A. Landry was fraudulent. It follows as a matter of course, therefore, that tbe attachment, which was based on tbe supposition that tbe transfer bad been fraudulent or simulated, must fall — • “sublato fundamento cadit opusP Hence tbe plaintiff could neither attach nor seize otherwise any right of defendant before be bad a judgment. C. P., art. 240, No. 4.
It is therefore ordered and adjudged that tbe judgment of tbe district court be affirmed, with costs of appeal.